Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 1 of 11               PageID #: 1039




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MAINE WOODS PELLET CO., LLC,               )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )      1:17-cv-00446-JCN
                                           )
WESTERN WORLD INSURANCE                    )
COMPANY,                                   )
                                           )
              Defendant                    )


                        DECISION AND JUDGMENT
            ON MOTIONS FOR JUDGMENT ON A STIPULATED RECORD

       Plaintiff alleges Defendant breached an insurance contract by applying three

separate deductibles, rather than a single deductible, to an insurance claim submitted as the

result of mechanical difficulties with Plaintiff’s heat and power plant.

       On the parties’ summary judgment motions, the Court granted partial summary

judgment in favor of Defendant, concluding the record established that at least two

deductibles applied to Plaintiff’s losses, but a genuine factual dispute remained as to

whether a third deductible applied. (Summary Judgment Order, ECF No. 38.) The parties

filed cross motions for judgment on a stipulated record. (Def.’s Motion, ECF No. 78; Pl.’s

Motion, ECF No. 79.) The remaining issue is whether the third breakdown was caused by

the second breakdown and therefore subject to a single deductible under the policy.
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 2 of 11                        PageID #: 1040




       Following a review of the record and after consideration of the parties’ arguments,

the Court concludes that two deductibles apply to Plaintiff’s losses. The Court, therefore,

grants Plaintiff’s motion for judgment and denies Defendant’s motion.

                   FACTUAL BACKGROUND AND PROCEDURAL HISTORY1

A.     The Mechanical Difficulties

       Plaintiff owns and operates a wood pellet production facility that includes a heat

and power plant. The cogeneration plant is comprised of traditional components such as a

boiler, heat exchanger, turbine and condenser, but the system uses cyclopentane as the

working fluid rather than water. The condenser is a shell and tube heat exchanger with

cooling water flowing through 2,410 U-shaped tubes and vaporized cyclopentane flowing

through the shell and around the tubes.

       Beginning on December 20, 2016, the cogeneration plant experienced reduced

efficiency. On January 8, 2017, Plaintiff identified water in the cyclopentane side of the

system and instituted brief periodic shutdowns to remove relatively small quantities of

water. On January 17, 2017, larger quantities of water entered the system and Plaintiff shut

down the cogeneration plant. Plaintiff performed a bubble test, which revealed leaks from

two fractured tubes (hereinafter “Tube 1” and “Tube 2”). The two tubes were plugged, and

no further leaks were detected. The cogeneration plant restarted on January 30, and

between January 30 and March 9, Plaintiff’s system was operational, except for brief daily

or weekly shutdowns to remove small quantities of water.



1
  The Court’s summary judgment order contains additional details concerning the undisputed facts and the
legal issues the Court has resolved. (Summary Judgment Order, ECF No. 38.)


                                                   2
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 3 of 11              PageID #: 1041




       On March 9, 2017, Plaintiff again shut down the cogeneration plant after

discovering large quantities of water in the cyclopentane side of the system. A bubble test

and a borescope revealed that one tube was sheared off (hereinafter “Tube 3”). The tube

was plugged, and no further leaks were detected. The cogeneration plant began operating

on March 12, and between March 12 and March 20, Plaintiff’s system was operational,

except for brief daily shutdowns to remove small quantities of water.

       On March 20, 2017, Plaintiff again shut down the cogeneration plant for scheduled

cleaning and passivation procedures and for inspection of the cyclopentane side of the

condenser to assess the cause of the difficulties. Unlike during the bubble tests, Plaintiff

drained the cyclopentane side while the water side remained pressurized. Plaintiff

identified a discolored tube, which leaked when it was moved (hereinafter “Tube 4”). The

damaged tube was plugged, and Plaintiff installed modifications designed by the

manufacturer to reduce tube vibration. The cogeneration plant restarted on March 25,

2017. After the installation of the modifications, the brief periodic shutdowns to remove

water became unnecessary, and a very small amount of water typically is removed once

per year.

B.     The Insurance Policy

       The commercial property insurance policy covers several risks but also contains

exclusions for, among other things, design defects and mechanical breakdowns. Plaintiff,

however, also purchased optional coverage for equipment breakdowns. The additional

coverage modified the exclusions in the base policy to provide for coverage if an excluded

cause of loss results in an “accident,” defined as “a fortuitous event” that damages covered


                                             3
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 4 of 11              PageID #: 1042




equipment. (Policy, ECF No. 21-1 at 83–85.) The “event must be” one of several listed

risks; the only one of relevance here is a “mechanical breakdown.” Id.

       The equipment breakdown coverage also specified that for purposes of the number

of applicable deductibles, “[i]f an initial ‘accident’ causes other ‘accidents,’ all will be

considered ‘one accident’” and “[a]ll ‘accidents’ that are the result of the same event will

be considered ‘one accident.’” Id. at 86.

C.     The Dispute Concerning the Number of Deductibles

       Defendant determined that three separate losses had occurred because the tubes

broke at three separate times and the plant operated between the events. Defendant paid

Plaintiff $159,711.53 after applying a $100,000 deductible for the loss involving the major

shutdown that began on January 17. Defendant paid Plaintiff $67,413.62 after applying a

$100,000 deductible for the loss involving the major shutdown that began on March 9.

Although Defendant concluded that a covered loss occurred in the amount of $93,877.70

for the shutdown that began on March 20, Defendant did not pay Plaintiff for that loss

because the damage did not exceed the $100,000 deductible. If Defendant had applied one

deductible for the whole period, Defendant would have paid Plaintiff an additional

$193,877.70.

       Plaintiff filed a complaint in state court, and Defendant subsequently removed the

case to federal court based on diversity of citizenship jurisdiction. (Notice of Removal,

ECF No. 1.) The parties filed cross motions for summary judgment, a joint stipulated

statement of material facts, and separate statements of material facts. (ECF Nos. 21, 23,




                                             4
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 5 of 11              PageID #: 1043




24, 25, 27, 29.) After oral argument, the Court denied Plaintiff’s motion and granted in

part and denied in part Defendant’s motion. (Summary Judgment Order, ECF No. 38.)

       The Court concluded the summary judgment record established three separate

mechanical breakdowns for deductible purposes because the multiple tube breakages

resulted in three significant shutdowns for repairs, each occurring weeks or more apart with

virtually full operation of the plant between the incidents. (Id. at 18–19.) Applying the

“one accident” provision to the summary judgment record, the Court concluded at least

two deductibles applied because there was no basis to conclude that the fractures in Tubes

1 and 2 resulting in the first major shutdown caused the breakage in Tube 3 and the second

major shutdown. (Id. 20–21.) The Court could not determine at summary judgment

whether two or three deductibles applied, however, because a factual dispute remained as

to whether the breakage of Tube 3 and the second major shutdown caused the leak in Tube

4 discovered during the third major shutdown. (Id.)

       After the Court denied Plaintiff’s request for reconsideration and upheld the

summary judgment determinations, (Order, ECF No. 62), the parties submitted

supplemental stipulations of fact and sought judgment on a stipulated record. (Suppl.

Stipulation, ECF No. 72; Motions, ECF Nos. 78, 79.)

                                    LEGAL STANDARD

       Unlike motions for summary judgment, “[i]n a case submitted for judgment on a

stipulated record, the district court resolves disputed issues of material fact.” Bhd. of

Locomotive Engineers v. Springfield Terminal Ry. Co., 210 F.3d 18, 31 (1st Cir. 2000)

(citing Boston Five Cents Sav. Bank v. Secretary of the Dep’t of Hous. and Urban Dev.,


                                             5
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 6 of 11               PageID #: 1044




768 F.2d 5, 11–12 (1st Cir.1985). Because such motions amount to trying issues of fact

without a jury, “the Court makes findings of fact on any disputed factual issues in

accordance with Federal Rule of Civil Procedure 52.” Casey v. Town of Yarmouth, No.

2:19-CV-00392-GZS, 2021 WL 217601, at *1 (D. Me. Jan. 21, 2021).

                      REMAINING FACTUAL ISSUES AND FINDINGS

       The parties agree that when cyclopentane turbulence caused the condenser tubes to

vibrate and bend side-to-side it placed stress on the tubes near the support plate because

the tubes cannot move at that location. (Suppl. Stipulation ¶¶ 2, 4, 5, 9.) The outermost

tubes in each row were subject to greater movement because those tubes did not have

another on both sides to limit the degree of their movement. (Id. ¶ 3.) When a tube lacks

a neighbor on one side, it generally will deflect in that open direction to a greater degree

when exposed to cyclopentane turbulence, which places greater stress near the support

plate on the opposite side of the tube, the side on which the outer tube has a neighbor. (Id.

¶¶ 6, 12.)

       Tube 1, Tube 2, and Tube 3 were the outermost tubes in their rows, and they all

fractured near the support plate. (Id. ¶¶ 2, 6, 7, 13, 14.) Tube 4 was originally the second

tube in a row, immediately adjacent to and inward from Tube 3, but after March 9 when

Tube 3 broke completely free near the support plate, Tube 4 became subject to the same

excessive movement as an outermost tube. (Id. ¶¶ 14, 17, 18, 20, 21.) Tests confirmed

that Tube 4 did not have a leak during or before the March 9 major shutdown when Tube

3 broke, but during the March 20 major shutdown, a fracture near the support plate was

found on Tube 4 on the opposite side as the direction of Tube 3. (Id. ¶ 11.)


                                             6
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 7 of 11                 PageID #: 1045




       An expert witness, John Imperatore, testified during a deposition that all of the tubes

could move due to the presence of the cyclopentane turbulence, but “[i]n the case of the

end tubes there is further movement permitted and subjects the end tubes to a more rapid

failure rate than tubes that are not on the end.” (Imperatore Deposition, ECF No. 73 at

13:1, 13:15–18; see also 49:5–25.) According to Mr. Imperatore, the relationship between

the development of leaks and the greater movement of the end tubes was that it “could

accelerate the process. It doesn’t cause the failure, but having a tube on an end will increase

a rapidity at which the fatigue loading and failure occurs.” (Id. at 13:24–14:2.)

       Based on the parties’ stipulations and the record evidence, including Mr.

Imperatore’s expert reports and deposition testimony, the Court finds the following facts:

       1. Following the March 12 restart of the plant, the complete break that had occurred

          on March 9 in Tube 3 caused Tube 4 to begin to exhibit excessive movement

          when exposed to cyclopentane turbulence relative to Tube 4’s movement prior

          to March 9 and relative to the movement of the other tubes that had neighboring

          tubes on both sides attached to the support plate.

       2. All four of the leaks that developed at the plant occurred in tubes that exhibited

          a greater degree of movement as a result of the absence of a neighboring tube on

          both sides attached to the support plate.

       3. After the March 9 failure of Tube 3 and the March 12 restart, the excessive

          movement in Tube 4 significantly accelerated the rate at which Tube 4 suffered

          fatigue and developed a fracture that leaked.




                                              7
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 8 of 11                 PageID #: 1046




       4. Considering the added stress on Tube 4 following the Tube 3 failure, and given

             the fact that none of the thousands of other tubes with two attached neighboring

             tubes developed leaks, Tube 4 likely would not have developed a leak before the

             design defect was remedied on March 20 if Tube 3 had not suffered a complete

             break.

                                  REMAINING LEGAL ISSUE

       At summary judgment, the Court determined that the three major shutdowns

constituted three mechanical breakdowns and thus potentially three accidents for

deductible purposes because the tubes developed leaks at different times separated by

weeks or more and the plant operated at nearly full capacity between the major shutdowns.

(Summary Judgment Order at 18–19; see also, Order on Motion for Reconsideration.) The

remaining legal issue is whether the second and third breakdowns are covered by the “one

accident” provisions of the policy. For purposes of calculating the number of deductibles,

“[i]f an initial ‘accident’ causes other ‘accidents,’ all will be considered ‘one accident.’ All

‘accidents’ that are the result of the same event will be considered ‘one accident.’” (Policy

at 86–87.)

       To explain the operation of the relevant policy provisions, Defendant offered the

example of an electrical surge that damages multiple separate pieces of equipment at the

same time. (See e.g., Dotson Deposition at 47–49, ECF No. 21-3.) Although the use of

the word “same event” in the second sentence could arguably imply a requirement that the

events occur at essentially the same time, Defendant’s simultaneity argument is

unpersuasive given the “one accident” definition. For one accident to cause another


                                               8
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 9 of 11                          PageID #: 1047




accident, the first must occur before the second. Because the only requirement in the first

sentence of the definition is causality, temporal proximity or separation is not determinative

of whether one accident caused another accident.2

        Because the Court finds that the Tube 4 fracture would not have occurred without

the Tube 3 complete fracture, the Court concludes that the second breakdown was a cause

of the third breakdown and thus the two breakdowns constitute one accident under the

policy. If Tube 3 had remained attached in place, Tube 4 would have continued to move

in a similar way to the thousands of other tubes with neighbors on both sides, and Tube 4

was therefore exceedingly unlikely to have fractured before the design defect was resolved

permanently on March 20.

        Defendant argues that it was the cyclopentane turbulence, not the Tube 3 fracture,

that caused the Tube 4 fracture. That argument is unpersuasive, however, because it

assumes the two factors are mutually exclusive. The Court agrees that the excessive

cyclopentane turbulence as a result of the design defect was an underlying cause of all the

tube fractures, but that does not mean there was an insufficient causal relationship between

the Tube 3 and Tube 4 fractures for purposes of the “one accident” provisions. See e.g.,

Burrage v. United States, 571 U.S. 204, 212 (2014) (“it is natural to say that one event is

the outcome or consequence of another when the former would not have occurred but for



2
  Even though the closeness in time and space is not decisive, the closeness in time and space between two
events is often relevant to causation, just as the Court noted in the summary judgment order that closeness
in time and space can be relevant to determining the number of mechanical breakdowns. Unlike the
fractures in Tubes 1, 2, and 3, which were not directly adjacent in the same rows and were separated by
nearly a month and a half, Tube 4 was located right next to Tube 3 and the fracture was discovered just one
week after the plant restarted.


                                                    9
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 10 of 11                              PageID #: 1048




 the latter. It is beside the point that the [event] also resulted from a host of other necessary

 causes”).

         The Tube 3 fracture was a substantial cause of the Tube 4 fracture because it

 significantly elevated Tube 4’s susceptibility to the turbulent conditions and Tube 4 would

 not have failed if Tube 3 had not failed first. In the absence of more specific language

 regarding exclusivity of causes or temporal proximity of accidents, the record supports a

 finding of a causal connection between the Tube 3 and Tube 4 fractures. C.f. Contributing

 causes; Policy provisions, 10 Couch on Insurance § 139:31 (2020) (in other accident

 insurance contexts, “[i]n the absence of provisions explicitly addressing the point, it is not

 generally necessary that the accident be the sole cause of death or injury in order to

 establish the liability of the insurer”).3

         In sum, although the plant suffered three separate mechanical breakdowns, two

 deductibles applied to Plaintiff’s losses because the fracture discovered during the March

 20 shutdown and the fracture that resulted in the March 9 shutdown constitute “one




 3
   The Court’s legal conclusion is not inconsistent with Mr. Imperatore’s statement that a tube’s status as an
 outermost tube “doesn’t cause the failure” but only increases the rapidity of the failure. In context, the
 statement suggests that the lack of a neighboring tube would not by itself be expected to cause fractures as
 the excessive turbulence created the damaging conditions in the first instance. Mr. Imperatore’s opinion
 regarding the significance of the excessive turbulence does not control the assessment of the “one accident”
 provisions of the policy. Where the contributing cause is not highly attenuated and there is nothing in the
 contractual language or the parties’ arguments requiring a different causality analysis, there is no reason to
 delve further into other causality concepts. See Burrage, 571 U.S. at 212 (“Where there is no textual or
 contextual indication to the contrary” phrases like “results from” or “because of” are regularly interpreted
 “to require but-for causality”).



                                                      10
Case 1:17-cv-00446-JCN Document 82 Filed 03/31/21 Page 11 of 11                               PageID #: 1049




 accident” for purposes of the deductibles. Plaintiff, therefore, is entitled to payment for the

 loss suffered as the result of the shutdown related to the Tube 4 leak.4

                                               CONCLUSION

         Based on the foregoing factual findings and analysis, on the remaining issue (i.e.,

 Plaintiff’s claim for the loss resulting from the March 20, 2017, shutdown), the Court grants

 Plaintiff’s motion for judgment and denies Defendant’s motion for judgment. Because one

 deductible applies to the March 9, 2017, and March 20, 2017, shutdowns, and because

 Plaintiff’s loss resulting from the March 20 shutdown totals $93,877.70, for which loss

 Defendant has not paid Plaintiff, the Court enters judgment in favor of Plaintiff in the

 amount of $93,877.70.

                                                            /s/ John C. Nivison
                                                            U.S. Magistrate Judge

 Dated this 31st day of March, 2021.




 4
   The parties also raise other issues that are not directly within the scope of the factual issue identified by
 the Court in the summary judgment order. For instance, Plaintiff reiterates its arguments that all the
 shutdowns constituted one prolonged and ongoing breakdown and thus was subject to only a single
 deductible, while Defendant contends that the third major shutdown was voluntary and was not fortuitous,
 and therefore is not covered under the policy. The Court has considered the arguments and is not persuaded
 that the arguments warrant a different result.


                                                       11
